Citation Nr: 0921506	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for acne. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1998 to October 
2002.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The claim was previously before the 
Board in May 2008, and was remanded for further development.  

The Veteran was scheduled for a videoconference hearing at 
the RO in April 2008, but she failed to appear and did not 
offer any explanation for her absence.  Accordingly, her 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim was previously before the Board in 
May 2008 and was remanded for further development.  
Unfortunately, another remand is required.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that the Veteran is afforded 
every possible consideration.

The Veteran is seeking service connection for acne.  While 
there was a normal skin examination prior to entry in 
service, service treatment records include the Veteran's 
report that she had been treated for acne since age 15.  
Pursuant to the Board's previous remand instructions, a VA 
dermatological examination was scheduled for her in October 
2008 in order to determine the nature and etiology of the 
claimed skin condition; specifically whether it preexisted or 
was incurred in service.  The Veteran failed to appear for 
the examination and did not contact the RO or the VA medical 
center (VAMC) to explain her absence or to reschedule the 
examination.  The Veteran's accredited representative points 
out that her mailing address in the VAMC's database differs 
from the address the RO uses in its correspondence with the 
Veteran, suggesting that she may not have received notice of 
the scheduled examination.  The claims file does not contain 
a copy of the notice letter.  

Under the circumstances, a remand is required to ensure that 
VA has satisfied its duty to notify the Veteran and assist 
her in establishing her claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and contact 
the Veteran, if necessary, to determine 
her correct mailing address.  When the 
examination described below has been 
scheduled, send notice of the date and 
time of the examination to the Veteran in 
at her current address.  The letter 
should also inform the Veteran of the 
provisions of 38 C.F.R. § 3.655, that 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  A copy of the notice letter 
should be associated with the claims 
folder.  

2.  Schedule the Veteran for a VA 
dermatology appointment to determine the 
nature and etiology of her claimed acne.  
The claims file must be made available to 
the examiner for review.  The examiner 
should conduct a thorough examination, 
including any special tests and studies 
indicated, and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiner should address the following 
questions:

Does the Veteran currently have a acne, 
and, if so:

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had a skin disorder that existed prior to 
her military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(iii) if the answer is no, is it at least 
as likely as not that the skin disorder 
had its onset in service?

A complete rationale should be provided 
for any opinion expressed.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



